IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 99-41099
                           Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

JUAN R. BARRERRA,

                                           Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                       USDC No. L-99-CR-233-ALL
                         --------------------
                             July 17, 2000

Before DAVIS, EMILIO M. GARZA and DENNIS, Circuit Judges.

PER CURIAM:*

         Juan R. Barrera argues that the district court erred by

denying his motion to suppress because the facts presented at the

suppression hearing show that Agent Diaz did not have a

reasonable suspicion that Barrera was involved in criminal

activity.     In the context of the denial of a motion to suppress,

we review the district court's factual findings for clear error

and the ultimate conclusion, that the facts supported a


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-41099
                                 -2-

reasonable suspicion sufficient to justify an investigatory stop,

de novo.    United States v. Inocencio, 40 F.3d 716, 721 (5th Cir.

1994).

     A roving Border Patrol agent may stop a vehicle if the

agent's observations lead him reasonably to suspect that the

occupants of a particular vehicle may be involved in criminal

activity.    See United States v. Brignoni-Ponce, 422 U.S. 873, 881

(1975).    The factors to be taken into account in determining

whether "reasonable suspicion" exists, include: the

characteristics of the area; its proximity to the border; the

usual patterns of traffic on a particular road and previous

experience with alien traffic; information about recent illegal

border crossings; the driver's behavior; and the vehicle's

appearance, including the type vehicle, appearance of being

heavily loaded, number of passengers, or passengers' behavior.

Brignoni-Ponce, 422 U.S. at 884-885.

      The facts articulated by Agent Diaz show a vehicle not

normally in the area, which was not suited for the use to which

it was being put, was traveling a known path for contraband at an

unusual hour, was loaded with hay bales in an unsafe manner, and

which was unregistered.    These facts are specific and were

articulated in clear terms.    The district court did not err in

concluding that all of the specific facts considered together

supported the stop.    See United States v. Aldaco, 168 F.3d 148,

150 (5th Cir. 1999).
            No. 99-41099
                 -3-

AFFIRMED.